THE     ATTORXEY             GENERAL
                      OF TEXAS

                        March 23. 1987




Mr. Donald B. Wilson                    Opinion No. m-656
Executive secretary
Texas Board of Veterinary               Re:   Whether a rule of the Texas
   Medical Examiners                    Board of Veterinary Medical Exa-
3810 Medical Parkway, Suite 119         miners conflicts with a municipal
Austin. Texas   78756                   regulation enacted under      the
                                        authority of the Rabies Control
                                        Act, article 4477-6a. V.T.C.S.

Dear Mr. Wilson:

     The question posed by your inquiry is whether{a rule of the Texas
Board of Veterinary Medical Examiners "concerning 'confidentiality'
takes precedence over a rule imposed by a municipality under authority
of the Rabies Control Act, article 4477-6a. section 2.02(b),
V.T.C.S.?"

     Article 7465a. section g(a). V.T.C.S., provides that the State
Board of Veterinary Medical Examiners may enact "rules of professional
conduct," as follows:

             'The Board may from time to time adopt, alter,
          or amend rules of professional conduct appropriate
          to establish and maintain a high standard of
          integrity, skills and practice in the profession
          of veterinary medicine.

     You set forth Board Rule No. 20, "Observance of Confidentiality,"
which provides:

         A licensed veterinarian shall not violate the
         confidential relationship between himself and his
         client.

     Article 4477-6a. V.T.C.S., Rabies Control Act of 1981, provides
in pertinent part:

            Sec. 2.02 (a) l'he governing body of an incor-
         porated municipality or the commissioners court of
         a county may adopt the provisions of this Act and
         the standards established by the board; or




                            P.   2988
Mr. Donald B. Wilson - Page 2    (JM-656)




             (b) As provided in Section 3.01 of this Act
          the governing body of an incorporated municipality
          or the comissioners court of a county may adopt
          ordinances and/or rules which establish local
          control programs and set local standards which are
          compatible with and equal to or more stringent
          than the program established by this Act and the
          rules adopted by the board, including but not
          limited to ordinances and rules which require the
          registration and/or restraint of each dog or cat
          found within the respective jurisdictions.

             . . . .

             Sec. 3.01. Except as specifically provided for
          in Section 3.09 of this Act:

             (a) The provisions of this Act and/or the
          rules adopted by the board Fder the authority of
          this Act are the minimum 'standards for rabies
          control in this state.

             . . . .

            (c) The provisions of this Act, the rules
         adopted by the board, and the ordinances and/or
         rules adopted by the commissioners court of a
         county do not- prohibit the adoption by the
         governing body of an incorporated municipality
         located within the county of ordinances and/or
         rules which are compatible with and equal to or
         more stringent than the ordinances and rules
         adopted by the county and the provisions of this
         Act and the rules adoptsd by the board. Such
         municipal ordinances 'and/or rules shall supersede
         those of the county and the provisions of this Act
         and the rules of the board within the corporate
         limits of the municipality so that multiple
         enforcement will not occur.

             . . . .

            Sec. 3.07. Fees for Registration. (a) Subject
         to the limitation contained in Subsection (b) of
         this section, the governing body of an incor-
         porated municipality and the commissioners court
         of a county may enact    ordinances and/or adopt
         rules to require the registration of each dog and
         cat within the respective jurisdiction of the
         municipality or the county.



                                p. 2989
Mr. Donald B. Wilson - Page 3   (m-656)




             (b) No dog or cat shall be subject to dual
          registration and the priority of registration
          enforcement shall be governed by the provisions of
          Section 3.01 of this Act.

            (c) The enforcement agency may collect a fee
         set by ordinance for the registration of each dog
         and/or cat and such fees shall be retained by the
         enforcement agency to be used only to help defray
         the expense of the administration of the pro-
         visions of this Act or the ordinances and/or rules
         of the enforcement agency within the area of its
         jurisdiction.

     Article 4477-6a.  section 1.03(2) defines "Board" to mean the
"Texas Board of Health" and section 3.09 referred to in section 3.01
authorizes the board to declare an area rabies quarantine.

     While you do not set forth the ordinance (or proposed ordinance)
in question, we conclude from the tenor of your inquiry that      the
ordinance requires members of the veterinary profession to furnish
information to the muuicipality of "lists of oames of animal owners
who have their animals vaccinated against rabies." You suggest that
this information is desired by the animal control personnel of the
municipality in order that they say contact the owner relative to
paying a licensing fee.

     We look to the purpose of the legislature in the enactment of the
laws which granted the authority for the enactment of the ordinances
and rules. Section 1.02 of article 4477-6a states as its purpose "to
establish a minimum statewide program to control and eradicate rabies
in the State of Texas." Also, stated within the "purpose of act" is a
provision that the "program shall be administered by the Texas Board
of Health with the cooperation of the governing bodies of the counties
and incorporated municipalities within the state."

     To glean an insight into the intent of the legislature, we must
also look to the language of the statute. Section 2.02(b) of article
4477-6a, provides for the euactment by an incorporated muuicipality of
ordinances or rules

         which establish local control programs and set
         local standards which are comuatible with and
         equal to or more stringent than the program
         established by this Act and the rules adopted by
         the board, including but not limited to ordinances
         and rules which require the registration and/or
         restraint of each dog or cat found within the
         respective jurisdictions. (Emphasis added).



                                p. .2990
Mr. Donald B. Wilson - Page 4     (JM-656)




     Section 3.01, subsection (c) of article 4477-6a, provides that

          municipal ordinances and/or rules shall supersede
          those of the county and the provisions of this Act
          and the rules of the board within the corporate
          limits. . . . (Emphasis added.)

     Article 7465a. The Veterinary Licensing Act, uot only authorizes
the Texas Board of Veterinary Medical Examiners to enact     rules of
professional conduct but also provides for the licensing of veteri-
narians, appointment of board members, employment of a staff for the
board, expiration, renewal and supervision of licenses, legal remedies
agaiust unlawful practice, and. iu general, the licensing and super-
vision of the veterinary  profession. The Rabies Control Act has a
very specific purpose, "to control and eradicate rabies in the State
of Texas."

     There is a well known rule of statutory construction which
provides that where a conflict exists between two statutes, one
general and one special, the special statute controls over the general
statute as to such conflict. Cuellar v. State, 521 S.W.Zd 277 (Tex.
Grim. App. 1975); International Fidelity Insurance Company of Newark,
New Jersey v. Sheriff of Dallas County, 476 S.W.2d 115 (Tex. Civ. App.
- Beaumont 1972, writ   ref'd n.r.e.); Attorney General Opiniod Nos.
MW-285, MW-261 (1980). Where we are ctinfroutedwith ordinances and/or
rules which are at odds, we believe it appropriate in resolving such
conflict to look to the statutes from which the municipality and the
board derived their authority to euact same.

     Article 4477-6a is a special statute, with a special and limited
purpose. Article 7465a is a general statute. In reviewing article
4477-6a. we find that the legislature used emphatic language in
vesting municipalities with sufficient authority to achieve the
specific purpose of controlling and eradicating rabies. Municipal
ordinances are authorized to be more stringent than the program
established by the act and the rules adopted by the Texas Board of
Health. The statute also provides that the municipal ordinances
and/or rules shall supersede those of the county, provisions of this
act, and the rules of the Texas Board of Health. We are of the
opinion that the ordinances to which you refer, when enacted under
authority of the Rabies Control Act, takes precedence over Board
Rule No. 20. relating to the confidential relationship between a
veterinarian and his client.

                            SUMMARY

              The municipal ordinance, or proposed municipal
         ordinances to which you refer, requiring cambers of
         the veterinary profession to furnish "lists of
         names of animal owners who have their animal



                                p. 2991
Mr. Donald B. Wilson - Page 5      (JM-656)




          vaccinated against rabies," when enacted pursuant
          to article 4477-6a. V.T.C.S.. takes precedence over
          Board Rule No. 20 promulgated by the State Board of
          Veterinary Medical Examiners, under authority of
          article   7645a.   V.T.C.S.,    relating   to   the
          confidential relationship between a veterinarian
          and his client.




                                        Attorney General of Texas

JACK HIGETOWER
First Assistant Attorney General

MARYKELLER
Executive Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                              p. 2992